NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               05-OCT-2021
                                               07:59 AM
                            NO. CAAP-20-0000121Dkt. 63 SO


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
              JEFFREY ANDREW HORTON, Defendant/Appellant


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CASE NO. 3CPC-XX-XXXXXXX)


                      SUMMARY DISPOSITION ORDER
   (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant Jeffrey A. Horton (Horton) appeals

from the Judgment of Conviction and Probation Sentence; Notice of

Entry of Judgment, filed on February 3, 2020, by the Circuit

Court of the Third Circuit (Circuit Court).1          Horton was

convicted, following a jury trial, of Negligent Injury in the

Second Degree, in violation of Hawaii Revised Statutes (HRS) §

707-706(1) (2014).2

            On appeal, Horton's sole contention is that the Circuit

Court erred in denying his motion for judgment of acquittal

(MJOA).




      1
            The Honorable Robert D.S. Kim presided.
      2
            HRS § 707-706(1) states, "(1) A person is guilty of the offense of
negligent injury in the second degree if that person causes substantial bodily
injury to another person by the operation of a vehicle in a negligent
manner."
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Horton's point of error as follows, and affirm.

          Plaintiff-Appellee State of Hawai#i's (State) Amended

Complaint charged Horton with the offenses of:      Count 1, Duty to

Give Information and Render Aid, in violation of HRS § 291C-

14(a); Count 2, Accidents Involving Bodily Injury, in violation

of HRS § 291C-12.6(a); Count 3, Inattention to Driving, in

violation of HRS § 291-12; and Count 4, Negligent Injury in the

Second Degree, in violation of HRS 707-706(1).      The State

dismissed Counts 1 and 3; the jury acquitted Horton of Count 2,

and adjudged him guilty of Count 4.

          The following evidence was adduced at trial.      Horton

was alleged to have been involved in a collision with a moped

rider on Hawai#i Island when Horton attempted to cross the

intersection of Queen Ka#ahumanu Highway and Hina Lani Street.

Witnesses testified that the moped collided with Horton as

Horton's vehicle made a left turn against a red light from the

highway onto Hina Lani Street.

          At the close of the State's case-in-chief, Horton made

an MJOA, arguing that the State did not adduce sufficient

evidence to prove the elements of the charge.     The Circuit Court

denied the motion.   At the close of evidence, Horton renewed his

MJOA on the same grounds.   The Circuit Court elected to reserve

its decision on the motion pursuant to Hawai#i Rules of Penal




                                  2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Procedure (HRPP) Rule 29(b).3         After the jury returned a verdict

finding Horton guilty on Count 3, the record does not reflect a

ruling on the renewed MJOA.

            Horton contends that the Circuit Court erred in denying

his MJOA where there was no substantial evidence that he operated

his vehicle in a negligent manner.         Specifically, Horton argues

that the State did not prove that he negligently operated a

vehicle because no witnesses saw him run a red light.             Horton's

contention is without merit.

            "On appeal the test for the denial of a motion for

judgment of acquittal is that applied to determine sufficiency of

the evidence to support the conviction."          State v. Davalos, 113

Hawai#i 385, 389, 153 P.3d 456, 460 (2007) (citing State v.

Okumura, 78 Hawai#i 383, 403 n.15, 894 P.2d 80, 100 n.15 (1995)

("[A]lthough different language is sometimes used to describe the

standard of review when the denial of a motion for judgment of

acquittal is appealed, the test on appeal is actually identical —

if there was sufficient evidence to support the conviction, the

motion for judgment of acquittal was properly denied; if there

was insufficient evidence, the denial of the motion was




      3
            HRPP Rule 29(b) states,

                  (b) Reservation of decision on motion. If a motion
            for judgment of acquittal is made at the close of the
            evidence offered by the prosecution, the court shall not
            reserve decision thereon. If such motion is made after all
            parties have rested, the court may reserve decision on the
            motion, submit the case to the jury and decide the motion
            either before the jury returns a verdict or after it returns
            a verdict of guilty or is discharged without having returned
            a verdict.
(Bolding in original).


                                       3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

error.")).     We review the sufficiency of evidence on appeal as

follows:
             Evidence adduced in the trial court must be considered in
             the strongest light for the prosecution when the appellate
             court passes on the legal sufficiency of such evidence to
             support a conviction; the same standard applies whether the
             case was before a judge or jury. The test on appeal is not
             whether guilt is established beyond a reasonable doubt, but
             whether there was substantial evidence to support the
             conclusion of the trier of fact.
             Substantial evidence as to every material element of the
             offense charged is credible evidence which is of sufficient
             quality and probative value to enable a person of reasonable
             caution to support a conclusion.

State v. Kalaola, 124 Hawai#i 43, 49, 237 P.3d 1109, 1115 (2010)

(citations, brackets, and internal quotation marks omitted).

             "[G]uilt in a criminal case may be proved beyond a

reasonable doubt on the basis of reasonable inferences drawn from

circumstantial evidence."        State v. Bright, 64 Haw. 226, 228, 638
P.2d 330, 332 (1981) (citation omitted).           "Circumstantial

evidence is competent evidence and can be used to prove facts

necessary to establish the commission of a crime."             State v. Hoe,

122 Hawai#i 347, 349, 226 P.3d 517, 519 (App. 2010) (citation

omitted).

             Even though no witnesses offered direct testimony that

Horton turned against a red light, the record reflects

substantial circumstantial evidence from which the jury could

infer that fact.      See id. at 349-50, 226 P.3d at 519-20

(rejecting the defendant's contention that, because there was no

direct evidence he had consumed alcohol, there was insufficient

evidence to support conviction for underage drinking, and

concluding there was substantial circumstantial evidence to show

defendant consumed liquor and support the conviction).



                                       4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Here, Hawai#i Police Department (HPD) Officer Dayton

Taniguchi (Taniguchi) testified that the southbound direction of

Queen Ka#ahumanu Highway at the intersection with Hina Lani

Street comprises two left-turn lanes and a left-turn traffic

signal light.   HPD Officer Marco Segobia (Segobia) testified that

he was approaching the intersection of Queen Ka#ahumanu Highway

and Hina Lani Street from the northbound side of the highway at

the time of the accident.   Segobia witnessed Horton make a left

turn from the southbound direction of Ka#ahumanu Highway onto

Hina Lani Street while the northbound traffic had a green light.

Segobia stated that Horton must have had a red light because the

northbound traffic had a green light, and Horton was the only

person making the left turn across the oncoming traffic.       Ezra

Figueroa (Figueroa) testified that he was stopped at the

intersection, and saw the cars in the two northbound highway

lanes start to move into the intersection while Horton made a

left turn onto Hina Lani Street.       Figueroa stated that because

the cars in both northbound lanes began to move into the

intersection simultaneously, they must have had the green light,

and Horton had the red light.

          Horton was the sole witness who gave contrary testimony

that he had a green light when he turned onto Hina Lani Street

from the highway.

          The record in this case contains sufficient evidence,

viewed in the strongest light for the prosecution, describing the

traffic activity and circumstances through the testimonies of

Taniguchi, Segobia, and Figueroa at the time of the collision.

The record reflects substantial circumstantial evidence from


                                   5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

which the jury could reasonably infer that Horton negligently

turned against a red light into oncoming traffic.          See Kalaola,

124 Hawai#i at 49, 237 P.3d at 1115; Bright, 64 Haw. at 228, 638

P.2d at 332.   The jury heard the conflicting testimonies of

Horton and the State's witnesses, and weighed the credibility of

all the witnesses, as the trier of fact.        See State v. Lioen, 106

Hawai#i 123, 130, 102 P.3d 367, 374 (App. 2004) ("We also give

full play to the province of the trier of fact to determine

credibility, weigh the evidence, and draw rational inferences

from the facts.") (citation omitted).

          Viewing this substantial evidence in the light most

favorable to the State, there was sufficient evidence upon which

the jury could find Horton's conduct was negligent, and that

Horton should have known that turning against a red light into

oncoming traffic would pose a substantial and unjustifiable risk

of harm, and that his conduct constituted a gross deviation from

the standard of care that a law-abiding person would observe in

the same situation.    See HRS § 702-206(4) (2014).4       There was


     4
          HRS § 702-206(4) states,

          (4) "Negligently."
                (a) A person acts negligently with respect to his
                conduct when he should be aware of a substantial and
                unjustifiable risk taken that the person's conduct is
                of the specified nature.
                (b) A person acts negligently with respect to
                attendant circumstances when he should be aware of a
                substantial and unjustifiable risk that such
                circumstances exist.

                (c) A person acts negligently with respect to a result
                of his conduct when he should be aware of a
                substantial and unjustifiable risk that his conduct
                will cause such a result.
                (d) A risk is substantial and unjustifiable within the
                meaning of this subsection if the person's failure to
                perceive it, considering the nature and purpose of his

                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

also sufficient evidence to support a jury's conclusion that

Horton should have known there was a substantial and

unjustifiable risk of a result of "substantial bodily injury to

another person" by turning against a red light in a busy

intersection.   HRS § 707-706; see HRS § 702-206(4).         There was

sufficient evidence to support the conviction for Negligent

Injury in the Second Degree, and the Circuit Court properly

denied the MJOA.   See Davalos, 113 Hawai#i at 389, 153 P.3d at

460; Kalaola, 124 Hawai#i at 49, 237 P.3d at 1115.

          Therefore, IT IS HEREBY ORDERED that the Judgment of

Conviction and Probation Sentence; Notice of Entry of Judgment,

filed on February 3, 2020, by the Circuit Court of the Third

Circuit, is affirmed.

          DATED:   Honolulu, Hawai#i, October 5, 2021.

On the briefs:
                                        /s/ Katherine G. Leonard
Jon N. Ikenaga                          Presiding Judge
Deputy Public Defender
for Defendant-Appellant                 /s/ Clyde J. Wadsworth
                                        Associate Judge
Stephen L. Frye
Deputy Prosecuting Attorney             /s/ Karen T. Nakasone
County of Hawai#i                       Associate Judge
for Plaintiff-Appellee




                conduct and the circumstances known to him, involves a
                gross deviation from the standard of care that a
                law-abiding person would observe in the same
                situation.

                                    7